           Case 1:20-ml-00364-RBC Document 2 Filed 03/30/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 IN RE APPLICATION OF USA PURSUANT                      ML No. _20-ML-364_______________
 TO 18 U.S.C. 3512 FOR 2703(d) ORDER FOR
 TWO E-MAIL ACCOUNTS SERVICED BY
 1&1 IONOS, INC.



                                              ORDER

         The United States has submitted an application pursuant to 18 U.S.C. §§ 2703(d) and

3512(a), and the Council of Europe, Convention on Cybercrime, opened for signature Nov. 23,

2001, T.I.A.S. 13174, C.E.T.S. 185 (entered into force for the United States Jan. 1, 2007),

requesting that the Court issue an Order requiring 1&1 Ionos, Inc. (“PROVIDER”), an electronic

communication service and/or a remote computing service provider located in Chesterbrook,

Pennsylvania, to disclose the records and other information described in Attachment A to this

Order.

         The Court finds that the United States has offered specific and articulable facts showing

that there are reasonable grounds to believe that the records or other information sought are

relevant and material to an ongoing criminal investigation.

         IT IS THEREFORE ORDERED, pursuant to 18 U.S.C. §§ 2703(d) and 3512(a), that

PROVIDER shall, within ten days of receipt of this Order, disclose to the United States the


                                                                                      2020.03.2
records and other information described in Attachment A to this Order.



                                                                                      9 15:49:06
                                                                                      -04'00'
________________                                              __________________________
Date                                                          United States Magistrate Judge
            Case 1:20-ml-00364-RBC Document 2 Filed 03/30/20 Page 2 of 2



                                        ATTACHMENT A

I.     The Accounts

       The Order applies to certain records and information for any 1&1 Ionos, Inc.

(“PROVIDER”) accounts associated with the following identifiers:

       caixa.es@europe.com and b.brown@diplomats.com

and any preserved data and/or preservation numbers associated therewith.

II.    Records and other information to be disclosed

       A. Information about the customer or subscriber of the Accounts

       PROVIDER is required to disclose to the United States the following records and other

information, if available, for each account or identifier listed in Part I of this Attachment (the

“Accounts”) constituting information about the customer or subscriber of the Accounts:

       1.    Names (including subscriber names, user names, and screen names);

       2.    Addresses (including mailing addresses, residential addresses, business addresses,
             and e-mail addresses);

       3.    Local and long distance telephone connection records;

       4.    Records of session times and durations, and the temporarily assigned network
             addresses (such as Internet Protocol (“IP”) addresses) associated with those sessions;

       5.    Length of service (including start date) and types of service utilized;

       6.    Telephone or instrument numbers (including MAC addresses);

       7.    Other subscriber numbers or identities (including the registration IP address),
             including any current or past accounts linked to the Accounts by telephone number,
             recovery or alternate e-mail address, IP address, or other unique device or user
             identifier; and

       8.    Means and source of payment for such service (including any credit card or bank
             account number) and billing records.




                                                  2
